DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 29, 2021.  Claims 1 – 23 are pending and examined below.

Response to Arguments

Applicant’s arguments, filed on June 29, 2021, with regards to the rejection of claims 1-23 under 35 U.S.C. §101 as being directed toward non-statutory subject matter continue be unpersuasive.
With regard to Step 2A, prong 1, of the 2019 PEG, Applicant asserts that the claims do not recite an abstract idea because, when considered as a whole, the claims recite additional elements that cannot be performed exclusively through human efforts, mental or otherwise.  Specifically, Applicant points out that claim 1, as amended, now recites “in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided” and that this step, along with the steps of: determining a projected route of the emergency vehicle, comparing of the projected route of the emergency vehicle with the projected route of the vehicle and determining whether the projected route of the vehicle should 
Claim 1, as currently amended, and contrary to Applicant’s assertions, encompasses a mental process of determining that a vehicle should move based on a comparison of the current route of the vehicle and the route of an emergency vehicle.  For example, a person driving a vehicle toward an intersection from one direction who notices an emergency vehicle approaching the intersection from another direction will compare the path of their vehicle with that of the emergency vehicle and make a decision as to whether to yield to the emergency vehicle based on the comparison.  The decision to yield encompasses altering the projected route of the vehicle.  The new limitation of “causing the projected route of the vehicle, as altered, to be provided”, in its broadest sense, encompasses insignificant post-solution activities such as a passenger saying that the driver should pull over or the driver actually pulling over.
With regard to Step 2A, prong 2, of the 2019 PEG, Applicant asserts that the independent claims further recite a practical application that overcomes any alleged judicial exception.  Specifically, according to Applicant, causing the projected route of the vehicle, as altered, to be provided (to a processor or other computing device, e.g. autonomous system/navigation device) allows for improved vehicle safety by allowing for emergency vehicles to more efficiently attend to an emergency and for non-emergency vehicles to avoid emergency vehicles.  Applicant also asserts that the claimed method/computer program product/apparatus allows for improved interaction between autonomous and non-autonomous vehicles.  Thus, the elements of the claims 
First, it is noted that the claims only require one or more processors to perform the claimed functionality.  In other words, the claims merely use a computer to perform the abstract idea.  They do not require any particular machine or manufacture other than the computer, such as an autonomous driving system.  While they may improve/streamline the abstract idea of determining the necessity of moving out of the way of an emergency vehicle, they do not reflect an improvement in the functioning of a computer, or an improvement to other technology.  For example, they do not recite a self-referential table that improves the way a computer stores and retrieves data in memory.  Therefore, it can be seen that claims 1-23 do not recite patent eligible subject matter.
  
Applicant’s response arguments, with regards to the rejections of claims 1 – 23 under 35 USC 103, filed on June 29, 2021 are moot in view of the new grounds of rejection under the combination of Gordon, Hollenstain, Boss, Gross, and Addepalli which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a method claim.  Independent claims 8 and 15 are directed to system, and / or apparatus claims. Therefore, on its face, each independent claims 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 8, and 15 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  Independent claims 1, 8, and 15 include the steps of receiving, determining, comparing, and causing steps, under their broadest reasonable interpretation, cover certain methods of using mathematical operations and mental processes.
Independent claims 1, 8, and 15 include the steps of receiving, determining, comparing, and causing steps, under their broadest reasonable interpretation, cover certain methods of using mathematical operations and mental processes.
Under Step 2A, Prong One, claims 1, 8, and 15 recite, in part, method(s) of using mathematical operations and mental processes.  The Applicant argues that their emergency vehicle and proximate vehicle rerouting system “namely, "determine[s] whether the projected route of the vehicle should be altered… and in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided."  While the Applicant argues that “the method, computer program product, and apparatus provided herein allow for improved interaction between autonomous and non-autonomous vehicles.  (see 
Other than reciting a computing device and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and mental processes that can be practicably performed in the human mind.

Applicant’s arguments vis-à-vis are unpersuasive, as it can be seen the invention is not integrated into a practical application.  For example, the vehicle driver can determine to pull the vehicle off to the side of the road, and then actually direct the vehicle to pull off to the side of the road.  Claims 1, 8, and 15 recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 16 recites, in part, using mathematical operations and mental processes.  Specifically, the claimed invention is a method for performing operations of receiving an indication relating to a level of criticality of the emergency; determining, via a processor, a projected route for an emergency vehicle servicing the emergency; comparing the projected route of the emergency vehicle with a projected route of the vehicle; determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle; and in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and mental processes.
Under Step 2A, Prong Two, the “methods of using mathematical operations and mental processes” judicial exception is not integrated into a practical application.  For example, claim 15 recites the additional elements of the steps of receiving, determining, comparing, and causing. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of receiving an indication relating to a level of criticality of the emergency; determining, via a processor, a projected route for an emergency vehicle servicing the emergency; comparing the projected route of the emergency vehicle with a projected route of the vehicle; determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle; and in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided is not integrated into the claims as a whole, claims 1, 8, and 15 are directed to an abstract idea.  The independent claims do not recite for instance, a control signal to update the direct navigation control of the emergency vehicle, where the emergency vehicle's projected route is controlled to change.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  As denoted in the previous Office Action, the actions recited in the independent claims 1, 8, and 15 are akin to those in which 1) an emergency vehicle dispatcher takes in the process of providing updated driving directions to the emergency vehicle driver, or 2) where a passenger in an emergency vehicle would provide updated directions to the emergency vehicle driver. However, just like the disclosure, neither of these activities provide a signal to update the direct navigation control of the emergency vehicle, where the emergency vehicle's projected route is controlled to change. Thus, in its current state, the disclosure merely outlines mental processes that can be practicably performed in the human mind.  Therefore, independent claims 1, 8, and 15 are not patent eligible. 
Dependent claims 2 – 7, 9 – 14, 16 – 19, and 20 - 23 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 – 7, 9 – 14, 16 – 19, and 20 - 23, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 8 – 10, 13, 15 – 17, and 21 - 23 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0080779 A1 to GORDON et al. (herein after “Gordon") in view of U.S. Patent No. US 9,672,719 B1 to HOLLENSTAIN et al. (herein after “Hollenstain"), in view of U.S. Patent Application Publication No. 2007/0018800 A1 to BOSS et al. (herein after “Boss"), and further in view of U.S. Patent Application Publication No. 2017/0236412 A1 to GROSS (herein after “Gross").  

As to Claim 1,
Gordon is considered to disclose a method for determining whether a vehicle should be re-routed in response to an emergency, the method comprising.  (See Figs. 1 - 2, and ¶0032 "emergency vehicle 202 and a self-driving vehicle (SDV) 206 are depicted as being on a potential adverse course… that SDV 206 will impede the 
However, Gordon’s control system for autonomous vehicles proximate to emergency vehicles fails to teach or suggest receiving an indication relating to a level of criticality of the emergency that an emergency vehicle is servicing; 
determining, via a processor, a projected route for an emergency vehicle servicing the emergency; 
comparing the projected route of the emergency vehicle with a projected route of the vehicle; 
determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle; and 
in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided. 

Therefore, Hollenstain’s automatic crash notification system, Gross’ collision avoidance and traffic signal preemption system, and Boss’ automobile collision avoidance system using in-car air bag deployment are introduced to combine with Gordon’s autonomous vehicle response system to proximate emergency vehicles, in order to fulfill its gaps with the claimed invention.

Hollenstain’s automatic crash notification system presents an arrangement wherein a vehicle includes receiving indications of a plurality of variables form an installed device communicatively coupled to a vehicle’s mobile communications device.  The system receives sensor input data, including but not limited to, air pressure wave sensor and accelerometer data may trigger automatic crash notifications to emergency responders.
Hollenstain further teaches receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing.  (See Figs. 1 - 7, Col. 21, Lines 36 – 49, Col. 22, Lines 27 – 37, Col. 23, Lines 43 – 64, and Col. 25, Lines 20 - 29.  In particular, see Fig. 7.  

    PNG
    media_image1.png
    590
    414
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing, as taught by Hollenstain’s automatic crash notification system.  Doing so, facilitates categorization and 
Boss’ work presents a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, wherein direction of reception of warning signals is used to selectively control relaying of warning signals at differentiated warning levels, collision avoidance actions and/or in-vehicle warning alarms to operators of vehicles in the vicinity of an event.
Boss further teaches determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle (see Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so”); and in in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided.  (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)


Gross’ work presents collision avoidance system which uses historic traffic signal patterns including the travel route data of vehicles to allow emergency vehicles to preempt a normal operation of at least one traffic signal at an intersection of roadways along at least one of the first likely travel route and the second likely travel route allowing at least one of the first vehicle and the second vehicle to traverse the intersection.  Gross further determines whether both the first vehicle and the second vehicle will be at the intersection within a predefined time interval of each other.
Gross, on the contrary, discloses determine a projected route for an emergency vehicle servicing the emergency (see Figs. 1 - 7, and 20, and ¶0011 - ¶0015, and ¶0049 - ¶0050, forecast routes for emergency vehicles servicing the emergency are determined.  In particular, see ¶0050, "Step 104 effective overrides a contrary pathway prediction"); and comparing the projected route of the emergency vehicle with a projected route of the vehicle (see Figs. 1 - 7, and 20, and ¶0011 - ¶0012, and ¶0049 - ¶0051, Gross suggests comparative analysis of forecasted routes of the vehicle proximate to the emergency vehicle.  See ¶0051, Gross describes vehicle type 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with forecasted routes for those vehicles respective to the level of emergency criticality, as suggested by Gross.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 2,
Modified Gordon substantially discloses the method according to Claim 1.
However, Gordon’s control system for autonomous vehicles proximate to emergency vehicles fails to teach or suggest causing a signal to alter the projected route of the vehicle to be provided; and
altering the projected route of the vehicle in response to the signal.  
Boss, on the contrary, teaches a method a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter the projected route of the vehicle to be provided.  (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.")
receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 3,
Modified Gordon substantially discloses the method according to Claim 1, 
wherein the projected route of the vehicle, as altered,  is provided to a driver of the vehicle and includes at least one of a direction, a speed, or the projected route of the emergency vehicle.  (See Figs. 8 - 20, and ¶0032, “If SDV 206 continues along street 210, then there is a likelihood that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202… invention places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location ( e.g., turning onto street 208, stopping on street 210, slowing down to move to a location that does not enter street 204, etc.) that does not impede the progress of emergency vehicle 202. That is, the SDV 206 does not enter street 204 until the emergency vehicle 202 passes by.” Emphasis added.)

As to Claim 6,
Modified Gordon substantially discloses the method according to Claim 1, except for
further comprising causing the vehicle to perform a predetermined movement in an instance in which the projected route of the emergency vehicle is unavailable.
Gross, on the contrary, discloses a method wherein it causes the vehicle to perform a predetermined movement in an instance in which the projected route of the emergency vehicle is unavailable.  (See ¶0068, Gross suggests that ambulances perform predetermined movements in scenarios where the forecasted route of the ambulance is unavailable due to potential conflicts with traversing those routes.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with forecasted routes for those vehicles respective to the level of emergency criticality, as suggested by Gross.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 8,
an apparatus for determining whether a vehicle should be re-routed in response to an emergency (see Figs. 1 - 2, and ¶0032, "emergency vehicle 202 and a self-driving vehicle (SDV) 206 are depicted as being on a potential adverse course… that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202... places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location" ), the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to.  (See Figs. 1 - 3, and 7, and ¶0014 - ¶0023, Claims 11 and 15, non-transitory computer readable medium and microprocessors to execute SDV response to a proximate emergency vehicle.)

However, Gordon’s control system for autonomous vehicles proximate to emergency vehicles fails to teach or suggest receiving an indication relating to a level of criticality of the emergency that an emergency vehicle is servicing;; 
determining, via a processor, a projected route for an emergency vehicle servicing the emergency; 
comparing the projected route of the emergency vehicle with a projected route of the vehicle; 
determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle; and 
in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided. 

On the other hand, Hollenstain’s automatic crash notification system teaches receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing.  (See Figs. 1 - 7, Col. 21, Lines 36 – 49, Col. 22, Lines 27 – 37, Col. 23, Lines 43 – 64, and Col. 25, Lines 20 - 29.  In particular, see Fig. 7.  

    PNG
    media_image1.png
    590
    414
    media_image1.png
    Greyscale

See Col. 21, Lines 36 – 49, “The method 700 may include wirelessly contacting emergency responders when anACN notification is received 708.  For instance, ACN sensor data may be transmitted via wireless communication and/or data transmission 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing, as taught by Hollenstain’s automatic crash notification system.  Doing so, facilitates categorization and classification of situations facilitating emergency vehicles more efficient deployment to emergency situations having relatively higher priorities, based upon severities involved.

receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with forecasted routes for those vehicles respective to the level of emergency criticality, as suggested by Gross.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 9,
Modified Gordon substantially discloses the apparatus according to Claim 8,
However, Gordon’s control system for autonomous vehicles proximate to emergency vehicles fails to teach or suggest causing a signal to alter the projected route of the vehicle to be provided; and
altering the projected route of the vehicle in response to the signal.  
Boss, on the contrary, teaches a method a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter the projected route of the vehicle to be provided.  (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.")
Boss further teaches altering the projected route of the vehicle in response to the signal.  (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 10,
the apparatus according to Claim 8, wherein the projected route of the vehicle, as altered, is provided to a driver of the vehicle and includes at least one of a direction, a speed, or the projected route of the emergency vehicle.  (See Figs. 8 - 20, and ¶0032, “If SDV 206 continues along street 210, then there is a likelihood that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202… invention places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location ( e.g., turning onto street 208, stopping on street 210, slowing down to move to a location that does not enter street 204, etc.) that does not impede the progress of emergency vehicle 202. That is, the SDV 206 does not enter street 204 until the emergency vehicle 202 passes by.” Emphasis added.)

As to Claim 13,
Modified Gordon substantially discloses the apparatus according to Claim 8, except for
wherein the computer program code instructions (see Fig. 20, and 0077 - 0078 106 – 107) are further configured to, when executed, cause the apparatus to perform a predetermined movement in an instance in which the projected route of the emergency vehicle is unavailable.  
Gross, on the contrary, discloses an apparatus wherein the computer program code instructions (see Fig. 20, and ¶0077 - ¶0078, and  ¶0106 – ¶0107) are further configured to, when executed, cause the apparatus to perform a predetermined movement in an instance in which the projected route of the emergency vehicle is  (See ¶0068, Gross suggests that ambulances perform predetermined movements in scenarios where the forecasted route of the ambulance is unavailable due to potential conflicts with traversing those routes.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with forecasted routes for those vehicles respective to the level of emergency criticality, as suggested by Gross.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 15,
Gordon is considered to disclose a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code (see Figs. 1, and 7 – 8, and ¶0055, ¶0095 – ¶0102, microprocessors and computer program products) instructions configured.  (See Figs. 1 - 2, and ¶0032 "emergency vehicle 202 and a self-driving vehicle (SDV) 206 are depicted as being on a potential adverse course… that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202... places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location.”)
receiving an indication relating to a level of criticality of the emergency that an emergency vehicle is servicing; 
determining, via a processor, a projected route for an emergency vehicle servicing the emergency; 
comparing the projected route of the emergency vehicle with a projected route of the vehicle; 
determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle; and 
in response to determining that the projected route of the vehicle should be altered, causing the projected route of the vehicle, as altered, to be provided. 

Conversely, Hollenstain’s automatic crash notification system teaches receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing.  (See Figs. 1 - 7, Col. 21, Lines 36 – 49, Col. 22, Lines 27 – 37, Col. 23, Lines 43 – 64, and Col. 25, Lines 20 - 29.  In particular, see Fig. 7.  

    PNG
    media_image1.png
    590
    414
    media_image1.png
    Greyscale

See Col. 21, Lines 36 – 49, “The method 700 may include wirelessly contacting emergency responders when anACN notification is received 708.  For instance, ACN sensor data may be transmitted via wireless communication and/or data transmission from the head unit, the mobile device, and/vehicle controller to third party servers, such as remote servers associated with ambulances, police, or fire departments, and/or insurance providers. The remote servers may then notify emergency responders and/or their vehicles directly-such as with accident location and severity information. Additionally or alternatively, based upon an ACN event, the head unit, the mobile device, and/vehicle controller may directly call an emergency call center (such as call 911 with accident severity information and/or accident location data.”  See Col. 22, Lines 27 – 37, “based upon the determination that a vehicle accident has occurred and/or a severity of the vehicle accident, generating, via the one or more processors, a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with receiving an indication relating to level of criticality of the emergency than an emergency vehicle is servicing, as taught by Hollenstain’s automatic crash notification system.  Doing so, facilitates categorization and classification of situations facilitating emergency vehicles more efficient deployment to emergency situations having relatively higher priorities, based upon severities involved.

On the other hand, Boss’ automobile collision avoidance system teaches determining whether the projected route of the vehicle should be altered, wherein the determination is based on at least one of the level of criticality of the emergency, a location of the emergency vehicle, or the comparison of the projected route of the emergency vehicle and the projected route of the vehicle (see Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so”); and in in response to determining that the projected route of the vehicle should be altered, causing the receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

Gross teaches determining a projected route for an emergency vehicle servicing the emergency (see Figs. 1 - 7, and 20, and ¶0011 - ¶0015, and ¶0049 - ¶0050, forecast routes for emergency vehicles servicing the emergency are determined.  In particular, see ¶0050, "Step 104 effective overrides a contrary pathway prediction"); and comparing the projected route of the emergency vehicle with a projected route of the vehicle (see Figs. 1 - 7, and 20, and ¶0011 - ¶0012, and ¶0049 - ¶0051, Gross suggests comparative analysis of forecasted routes of the vehicle proximate to the emergency vehicle.  See ¶0051, Gross describes vehicle type identifications as those vehicles that would be proximate to emergency vehicles, especially for example as they approach intersections).


As to Claim 16,
Modified Gordon substantially discloses the computer program product according to Claim 15.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles fails to teach or suggest, wherein the program code instructions are further configured to cause a signal to alter the projected route of the vehicle to be provided; and
alter the projected route of the vehicle in response to the signal.  
Boss, on the contrary, teaches a method a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter the projected route of the vehicle to be provided.  (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.")
receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 17,
Modified Gordon substantially discloses the computer program product according to Claim 15, wherein the projected route of the vehicle, as altered, is provided to a driver of the vehicle and includes at least one of a direction, a speed, or the projected route of the emergency vehicle.  (See Figs. 8 - 20, and ¶0032, “If SDV 206 continues along street 210, then there is a likelihood that SDV 206 will impede the progress of emergency vehicle 202, if not actually collide with emergency vehicle 202… invention places SDV 206 into an autonomous self-driving mode to redirect the SDV 206 to a location ( e.g., turning onto street 208, stopping on street 210, slowing down to move to a location that does not enter street 204, etc.) that does not impede the progress of emergency vehicle 202. That is, the SDV 206 does not enter street 204 until the emergency vehicle 202 passes by.” Emphasis added.)

As to Claim 21,
Modified Gordon substantially discloses the method of Claim 1.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles fails to teach or suggest operating the vehicle responsive to the projected route, as altered.
Conversely, Boss teaches a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter operating the vehicle responsive to the projected route. (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 22,
Modified Gordon substantially discloses the apparatus of Claim 8.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles fails to teach or suggest computer program code instructions further configured to, when executed, operate the vehicle responsive to the projected route, as altered.
On the other hand, Boss teaches a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter operating the vehicle responsive to the projected route. (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
Boss also substantially teaches computer program code instructions to perform the above execution. (See Figs. 1 – 3, ¶0014, “in-vehicle collision and warning system (IVCAWS) is provided including a vehicle air bag collision protection system including sensors and a processor capable of discriminating a collision, near-collision or dangerous condition, a signaling arrangement for transmitting a warning or information signal upon detection of a collision, near-collision or dangerous condition, a receiver arrangement responsive to a received warning or information signal for providing a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

As to Claim 23,
Modified Gordon substantially discloses the computer program product of Claim 15.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles fails to teach or suggest program code instructions further configured to, when executed, operate the vehicle responsive to the projected route, as altered.
On the other hand, Boss teaches a peer-to-peer communications system between vehicles providing warning of a collision or near-collision event and/or collision avoidance, relaying of warning signals at differentiated warning level, wherein it causes a signal to alter operating the vehicle responsive to the projected route. (See Figs. 1, 1A, and ¶0034, "cars… ranging of the received signal and /or level of the warning signal… some collision avoidance function such as braking or providing a steering prompt... applied in... cars... receiving the "level 1" or "level 2" warning signal... to accelerate or to be alert for emergency vehicles and / or to avoid each other while doing so.”  Emphasis added.)
Boss also substantially teaches computer program code instructions to perform the above execution. (See Figs. 1 – 3, ¶0014, “in-vehicle collision and warning system (IVCAWS) is provided including a vehicle air bag collision protection system including sensors and a processor capable of discriminating a collision, near-collision or dangerous condition, a signaling arrangement for transmitting a warning or information signal upon detection of a collision, near-collision or dangerous condition, a receiver arrangement responsive to a received warning or information signal for providing a warning to an operator of the vehicle, relaying a warning or information signal, and/or controlling the vehicle for collision avoidance.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as taught by Boss.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there’s potential collision events with proximate vehicles.

Claims 4 – 5, 7, 11 – 12, 14, and 18 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0080779 A1 to GORDON et al. (herein after “Gordon") in view of U.S. Patent No. US 9,672,719 B1 to HOLLENSTAIN et al. (herein after “Hollenstain"), in view of U.S. Patent Application Publication No. 2007/0018800 A1 to BOSS et al. (herein after “Boss"), in view of U.S. .

As to Claim 4,
Modified Gordon substantially discloses the method according to Claim 1.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles is silent in teaching or suggesting a method comprising establishing the level of criticality of the emergency.  
Addepalli, is therefore introduced to cure the gaps that Gordon’s autonomous vehicle response system to proximate emergency vehicles, in view of Hollenstain, Boss and Gross, with the claimed invention.
Addepalli’s work presents an on-board vehicle communication unit (OBU) where through a plurality of communication channels and plurality of nodes, receives a plurality of data from the plurality of nodes, including varying degrees of vehicle status data such as emergency status data, and then prioritizes and tags that data for use by vehicle drivers.
Addepalli teaches an apparatus further configured to establish the level of criticality of the emergency.  (See Figs. 1 - 5, 13, and 20E, and ¶0077, "emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 5,
Modified Gordon substantially discloses the method according to Claim 4.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  

Addepalli, on the other hand, discloses an apparatus wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  (See Figs. 1 - 5, 13, and 20E, and ¶0076 - ¶0077, "Communication system
10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 7,
Modified Gordon substantially discloses the method according to Claim 1, except for 
wherein receiving the indication of the level of criticality of the emergency comprises receiving the indication through different digital channels based on the level of criticality of the emergency.  

Addepalli, on the other hand, discloses an apparatus wherein receiving the indication of the level of criticality of the emergency comprises receiving the indication through different digital channels based on the level of criticality of the emergency.   (See Figs. 1 - 5, 13, and 20E, and ¶0034 - ¶0040, and ¶0076 - ¶0077, "Communication system 10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")



As to Claim 11,
Modified Gordon substantially discloses the apparatus according to Claim 8.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the computer program code instructions are further configured to, when executed, cause the apparatus to establish the level of criticality of the emergency.  
Addepalli, on the other hand, discloses an apparatus wherein the computer program code instructions (see Fig. 1, and ¶0038, and ¶0064 - ¶0065, microprocessor executes instructions) are further configured to, when executed, cause the apparatus to establish the level of criticality of the emergency.  (See Figs. 1 - 5, 13, and 20E, and ¶0077, "emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 12,
Modified Gordon substantially discloses the apparatus according to Claim 11.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  

Addepalli, on the other hand, discloses an apparatus wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  (See Figs. 1 - 5, 13, and 20E, and ¶0076 - ¶0077, "Communication system
10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 14,
Modified Gordon substantially discloses the apparatus according to Claim 8.  
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the received indication of the level of criticality of the emergency comprises different digital channels based on the level of criticality of the emergency.  

Addepalli, on the other hand, discloses an apparatus wherein receiving the indication of the level of criticality of the emergency comprises receiving the indication through different digital channels based on the level of criticality of the emergency.   (See Figs. 1 - 5, 13, and 20E, and ¶0034 - ¶0040, and ¶0076 - ¶0077, "Communication system 10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 18,
Modified Gordon substantially discloses the computer program product according to Claim 15.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the program code instructions are further configured to establish the level of criticality of the emergency.  
Addepalli, on the other hand, discloses an apparatus wherein the computer program code instructions (see Fig. 1, and ¶0038, and ¶0064 - ¶0065, microprocessor executes instructions) are further configured to, when executed, cause the apparatus to establish the level of criticality of the emergency.  (See Figs. 1 - 5, 13, and 20E, and ¶0077, "emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… priority levels are… possible with collision avoidance… being a higher priority than other events.")


As to Claim 19,
Modified Gordon substantially discloses the computer program product according to Claim 18.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  

Addepalli, on the other hand, discloses an apparatus wherein the level of criticality of the emergency is based on at least one of a severity of the situation, a destination of an emergency vehicle, or the projected route of the emergency vehicle.  (See Figs. 1 - 5, 13, and 20E, and ¶0076 - ¶0077, "Communication system
10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be categorized as high priority information and preempt other data. These alerts may be largely event triggered… 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s autonomous vehicle response system to proximate emergency vehicles with the level of emergency criticality tagging and prioritization system, as suggested by Addepalli.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there is potential collision events with proximate vehicles.

As to Claim 20,
Modified Gordon substantially disclose the computer program product according to Claim 15.
However, Gordon’s autonomous vehicle response system to proximate emergency vehicles does not teach or suggest wherein the received indication of the level of criticality of the emergency comprises different digital channels based on the level of criticality of the emergency.

Addepalli, on the other hand, discloses an apparatus wherein receiving the indication of the level of criticality of the emergency comprises receiving the indication through different digital channels based on the level of criticality of the emergency.   (See Figs. 1 - 5, 13, and 20E, and ¶0034 - ¶0040, and ¶0076 - ¶0077, "Communication system 10 may leverage OBU 30 and inter-vehicle routing protocols to… emergency alert data (ambulance, police, accident prevention, etc.) may be 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Gordon’s emergency vehicle and proximate vehicle rerouting system with the level of emergency criticality tagging and prioritization system, as suggested by Addepalli.  Doing so, facilitates categorization and classification of situations when emergency vehicles should take evasive maneuvers when there is potential collision events with proximate vehicles.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661